Name: Commission Regulation (EC) No 2042/2001 of 18 October 2001 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis and the Additional Note in Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  economic analysis
 Date Published: nan

 Avis juridique important|32001R2042Commission Regulation (EC) No 2042/2001 of 18 October 2001 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis and the Additional Note in Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 276 , 19/10/2001 P. 0008 - 0008Commission Regulation (EC) No 2042/2001of 18 October 2001amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis and the Additional Note in Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 35(a) thereof,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(3), as last amended by Commission Regulation (EC) No 1783/2001(4), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oils and olive-residue oils and on the relevant methods of analysis(5), as last amended by Regulation (EC) No 455/2001(6), defines the physical, chemical and organoleptic characteristics of olive oils and olive-residue oils and the methods for evaluating these characteristics.(2) The olive varieties and conditions under which they are harvested in Morocco may produce virgin olive oils with a linolenic acid content above the 0,9 % limit laid down in Community legislation.(3) Article 1(8) of Regulation (EC) No 2568/91 and Table I in Additional Note 2 in Chapter 15 of the Combined Nomenclature contained in Annex I to Regulation (EEC) No 2658/87 provide for a maximum linolenic acid content of 1,0 % in the case of virgin oils from Morocco falling within subheadings 1509 10 10 and 1509 10 90 for the 1998/1999 to 2000/2001 marketing years.(4) Pending a review of the characteristics and methods of analysis that must be conducted in order to apply the new names and definitions provided for in Regulation (EEC) No 136/66/CEE and applicable from 1 November 2003, the existing arrangements should be extended by amending Regulations (EEC) Nos 2568/91 and 2658/87.(5) The Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In Article 1(8) of Regulation (EEC) No 2568/91 the words "1998/1999 to 2000/01 marketing years" are replaced by "1998/1999 to 2002/03 marketing years".Article 2The date "31 October 2001" in Table 1 in Additional Note 2 to Chapter 15 of the Combined Nomenclature contained in Annex I to Regulation (EEC) No 2658/87 is replaced by "31 October 2003".Article 3This Regulation shall enter into force on 1 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 256, 7.9.1987, p. 1.(4) OJ L 241, 11.9.2001, p. 7.(5) OJ L 248, 5.9.1991, p. 1.(6) OJ L 65, 6.3.2001, p. 9.